


EXHIBIT 10.04

 
Certain portions of this exhibit (indicated by “[***]”) have been omitted
pursuant to Item 601(a)(6) of Regulation S-K.
This exhibit is an English translation of a foreign language document. The
Company hereby agrees to furnish to the SEC, upon request, a copy of the foreign
language document.
 
Supplementary agreement No. 2 to the employment contract 
No. 10 dated August 11, 2011 
 
Moscow
October 02, 2017 


(Place of conclusion the supplementary agreement)

 
Freedom Finance Investment Company Limited Liability Company
(Full name of a legal entity in accordance with its Charter) 
 
represented by its Financial Director, Mr. Povalishin Maxim Sergeyevich,

(title of authorized person; Full Name)
 
acting based on Power of attorney n/n dated October 27, 2012, hereinafter
referred to as the

«Employer», on the one hand, and Mr. Turlov Timur Ruslanovich,

(Full Name)



hereinafter referred to as the «Employee», on the other hand, have concluded
this supplementary agreement to the employment contract dated August 11, 2011,
No. 10 as follows:

 
1. The section (paragraphs, sub-closes) paragraph 3.1  of the employment
contract regulating the wages payment shall be replaced as follows: 
 
The employee is set a 40-hour work week with two days off (Saturday and Sunday).
Compensation for the performance of duties stipulated by the terms of this
agreement is made in proportion to the time worked, based on the salary for the
position in the amount of 500,000 (five hundred thousand) rubles per month. The
Payment is made by transfer of funds from the Company's current account to the
Employee's account. The change in the amount of wages is formalized by signing
of an appropriate agreement. An employee is set to a working day in accordance
with the Employer’s Internal Labor Rules. 
 
2. This supplementary agreement is an integral part of the employment contract
dated August 11, 2011, No. 10, is made in two copies having equal legal force.
One counterpart is keeping by the Employer in the Employee’s personal data, the
second by the Employee. 
 
3. The employment contract alternations stipulated hereby come into force from
October 02, 2017. 
 
4. Supplementary agreement parties’ details 
 
The Employer: Location: Olimpiyskiy ave. 14, Moscow, 129090 
The Employee: Mr. Turlov Timur Ruslanovich, passport series [***] issued by
Department of the Federal Migration Service of Russia [***] on February 16,
2015, unit code: [***], registered at address:, [***]. 
 
The Employer
The Employee 
 
 
 
 
/s/ M.S. Povalishin
/s/ T.R. Turlov
Mr. M.S.Povalishin
Mr. T.R.Turlov  
(signature and company seal)
(signature) 
 
 
Translation of the company seal: 
 
/ Limited Liability Company, Moscow 
 
Freedom Finance Investment Company/ 
 

 
 
